                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

JASEN BRUZEK, HOPE KOPLIN, NEIL MILLER, and
CHRISTOPHER PETERSON, individually and on behalf
of all other similarly situated,

                               Plaintiffs,                           OPINION AND ORDER
       v.
                                                                           18-cv-697-wmc
HUSKY ENERGY, INC., and
SUPERIOR REFINING COMPANY LLC,

                               Defendants.


       Plaintiffs brought claims against defendants Husky Energy, Inc., and Superior

Refining Company, LLC, the owner and operator respectively of the Husky Superior

Refinery, following a series of explosions and an asphalt fire within the Refinery, which

forced plaintiffs to evacuate their properties.        Defendant Husky Energy Incorporated

(“HEI”) filed a motion to dismiss for lack of personal jurisdiction.                  (Dkt. #43.)

Additionally, HEI and Superior Refining Company (“SRC”) jointly filed motions to

dismiss for failure to state a claim and to strike. (Dkt. ##41, 47.) For the reasons stated

below, these motions will all be denied.



                                        BACKGROUND1

       On April 26, 2018, a series of explosions and an asphalt fire occurred within the



1
  In resolving a motion to dismiss under Federal Rule of Civil Procedure 12(b)(2), the court will
rely on the allegations in the complaint and affidavits submitted by the parties. See Nelson v. Park
Indus., Inc., 717 F.2d 1120, 1123 (7th Cir. 1983). As for resolving a motion to dismiss under
Federal Rule of Civil Procedure 12(b)(6), the court takes all factual allegations in the complaint as
true and draws all inferences in plaintiffs’ favor. Killingsworth v. HSBC Bank Nev., 507 F.3d 614,
618 (7th Cir. 2007).
Husky Superior Refinery in Superior, Wisconsin. (Am. Compl. (dkt. #29) ¶ 23.) The fire

spread into the vicinity of a tank containing hydrogen fluoride, a hazardous chemical

capable of causing severe burns and death. (Id. ¶¶ 20, 29, 33.) The fire threatened to

rupture the tank, which would result in the release of a large, toxic plume. (Id. ¶ 33.)

Because of this threat, Superior’s mayor issued a mandatory evacuation order to all

properties within a three-mile radius of the Refinery, as well as all properties ten miles

south of the Refinery. (Id. ¶ 32.) Plaintiffs were among those who were forced to evacuate.

(Id. ¶¶ 6-9.)

       Plaintiffs allege that defendants used a worn valve in the Refinery, which

inadvertently allowed oxygen to combine with hydrocarbon, creating a flammable mixture.

(Id. ¶¶ 39, 44, 48.) That mixture flowed through the Refinery until it ignited, resulting in

the initial explosion.   (Id. ¶ 49.)     Later that day, the Chemical Safety and Hazard

Investigation Board (the “CSB”), a federal agency that investigates accidental releases of

chemicals, began investigating the explosion. (Id. ¶ 38.) The CSB compiled information

and issued a report about the explosion on August 2, 2018. (Id. ¶ 39.)



                                          OPINION

       As noted above, pending before the court are three motions filed by defendants: two

motions to dismiss, one for lack of personal jurisdiction and the other for failure to state a

claim, and one motion to strike. The court will address each in turn, beginning with a

claimed lack of personal jurisdiction.




                                              2
I. Motion to Dismiss for Lack of Personal Jurisdiction (dkt. #43)

       On a motion to dismiss for lack of personal jurisdiction under Federal Rule of Civil

Procedure 12(b)(2), the plaintiff has the burden to show a prima facie case of personal

jurisdiction. Felland v. Clifton, 682 F.3d 665, 672 (7th Cir. 2012). The court must accept

as true well-pleaded facts alleged, resolving factual disputes in favor of the plaintiff. Purdue

Research Found. v. Sanofi-Synthelabo, S.A., 338 F.3d 773, 782 (7th Cir. 2003). A federal

court may exercise personal jurisdiction if the defendant is amenable to suit under the state

law of the state where the federal court sits and where jurisdiction is consistent with

constitutional due process under the “minimum contacts” test. KM Enters., Inc. v. Global

Traffic Technologies, Inc., 725 F.3d 718, 723 (7th Cir. 2013). Under this liberal standard,

plaintiffs have amply met their burden.



    A. Wisconsin Long-Arm Statute

       Pursuant to the state’s long-arm statute, Wisconsin may exercise personal

jurisdiction over a defendant “[i]n any action claiming injury to person or property within

or without this state arising out of an act or omission within this state by the defendant.”

Wis. Stat. § 801.05(3).     Taking the complaint as true and drawing all inferences in

plaintiffs’ favor, HEI’s use of a deficient valve, as owner of the Refinery, would certainly

appear to qualify as an act committed within the state of Wisconsin. Alternatively, HEI’s

failure to maintain that valve could constitute an omission by the defendant within the

state of Wisconsin.

       While the long-arm statute must be interpreted consistently with the requirements

of constitutional due process, Felland, 682 F.3d at 678, a defendant is presumed to fall

                                               3
within Wisconsin’s long-arm statute if jurisdiction over a defendant comports with

constitutional due process under the minimum contacts analysis.          See id. (“Once the

requirements of due process are satisfied, then there is little need to conduct an

independent analysis under the specific terms of the Wisconsin long-arm statute itself

because the statute has been interpreted to go to the lengths of due process.”). Thus, the

language of the long-arm statute will be interpreted consistently with the boundaries of

due process, and the court will focus on those constitutional requirements.



    B. Constitutional Due Process

       The Fourteenth Amendment’s Due Process clause recognizes two types of personal

jurisdiction: general and specific. Daimler AG v. Bauman, 571 U.S. 117, 126-27 (2014).

General jurisdiction applies where a corporation has its principal place of business or is

incorporated in the forum state. Id. at 137. Alternatively, general jurisdiction can apply

where a corporation’s contacts with the state are so continuous and systematic as to render

it “at home” in the forum state. Id. at 122. Here, general jurisdiction does not exist over

HEI, since it is incorporated and headquartered outside of Wisconsin, and HEI’s activities

in Superior, Wisconsin, do not rise to the level of rendering it “at home” in the state.

       On the other hand, specific jurisdiction may be established where a defendant’s

contacts with a forum state fall short of continuous or systematic but are still adequately

“relate[d] to the challenged conduct or transaction.” Tamburo v. Dworkin, 601 F.3d 693,

702 (7th Cir. 2010). This type of jurisdiction is generally established where a defendant’s

conduct in the forum gives rise to a reasonable anticipation of being summoned into court

in that forum. Hyatt Intern. Corp. v. Coco, 302 F.3d 707, 716 (7th Cir. 2002). The Seventh
                                             4
Circuit has explained that specific jurisdiction exists when there are sufficient relevant

contacts with the forum state and where: (1) the defendant purposefully avails itself of

the privilege of doing business in the forum state; (2) the injury arises out of the

defendant’s forum-related activities; and (3) exercising jurisdiction does not offend

traditional notions of fair play and substantial justice. Felland, 682 F.3d at 673.


       1. Relevant HEI-Wisconsin Contacts

       A specific jurisdiction analysis may only consider those contacts out of which the

claim arises or relates. See uBID, Inc. v. GoDaddy Group, Inc., 623 F.3d 421, 429 (7th Cir.

2010); RAR, Inc. v. Turner Diesel, Ltd., 107 F.3d 1272, 1277 (7th Cir. 1997) (holding a

court cannot aggregate defendant’s contacts with a state to create constitutionally required

minimum contacts).      Consequently, identifying relevant forum-related contacts also

establishes that the claims arose from activities related to those contacts. See uBID, 623

F.3d at 429.    The nexus between the forum contacts and a cause of action ensures

defendants have control over the jurisdictional consequences of their actions. Hy Cite Corp.

v. Badbusinessbureau.com, LLC, 297 F. Supp. 2d 1154, 1164 (W.D. Wis. 2004). Still, the

court may consider not only those contacts between a defendant and the forum state, but

also those contacts between a defendant and a plaintiff in the forum state. Tamburo, 601

F.2d at 705.

       As noted above, HEI is the owner of the Refinery, which is located in Wisconsin.

(Am. Compl. (dkt. #29) ¶ 16.) The decision to own capital in Wisconsin -- especially

capital that allegedly contains toxic and combustible substances -- would appear sufficient

by itself to put HEI on notice of being hauled into a Wisconsin court to explain its conduct

                                             5
with respect to that capital.    Regardless, here, plaintiffs’ claims negligence, nuisance,

trespass, extrahazardous activity, and punitive damages, all arising out of HEI’s ongoing

ownership and operation of the Refinery giving rise to the explosions and fire that forced

plaintiffs’ evacuation.   (See id. ¶¶ 31-33.)       HEI also participated in a reimbursement

program within Wisconsin following the events of April 26, 2018. (Id. ¶ 11.) While

plaintiffs’ claims do not arise from the reimbursement program, they certainly are related to

it, as the program was intended to compensate for such claims.            (See id. ¶¶ 77-83.)

Accordingly, HEI’s Wisconsin contacts are relevant to plaintiffs’ claims and put HEI on

notice of the possibility of being hauled into a Wisconsin court.


       2. Purposeful Availment

       The purposeful availment requirement examines whether a defendant’s forum

contacts convey the economic benefits and protections of a forum state’s laws, establishing

quid pro quo the burdens of litigating a claim in that forum. Tamburo, 601 F.3d at 702.

Put another way a “substantial connection” between defendant and the forum state exists

if the defendant “purposefully avails itself of the privilege of conducting activities” in the

forum. See Hy Cite Corp., 297 F. Supp. 2d at 1163.

       Here, HEI is alleged to have received the economic benefit of owning and operating

the Refinery within the state of Wisconsin in exchange for the burden of being subject to

litigation in the state’s courts. Again, defendant is the owner of the Refinery, for which it

allegedly paid $435 million. (Am. Compl. (dkt. #29) ¶¶ 11.) HEI’s valuation of the

Refinery suggests its purchase was the acquisition of a significant asset, permitting HEI to

do business in this state. That purchase and the operation of the business, in turn, subjects

                                                6
HEI to the jurisdiction of Wisconsin courts. Thus, defendant has purposefully availed

itself.


          3. Fair Play and Substantial Justice

          Finally, the defendant must present a “compelling case” that personal jurisdiction

would offend traditional notions of fair play and substantial justice. Felland, 682 F.3d at

677. Relevant to this inquiry, are factors including: “the burden on the defendant, the

forum state’s interest in adjudicating the dispute, the plaintiff’s interest in obtaining

convenient and effective relief, the interstate judicial system’s interest in obtaining the

most efficient resolution of controversies, and the shared interest of the several States in

furthering fundamental substantive social policies.”      Id. (quoting Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 477 (1985)) (internal quotation marks omitted).

          Certainly, the burden on defendant to litigate in Wisconsin is a primary concern to

consider. See Madison Consulting Grp. v. South Carolina, 752 F.2d 1193, 1204 (7th Cir.

1985) (citing World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 292 (1980)).

However, this factor involves an inquiry as to whether the defendant’s burden would be

greater than that routinely tolerated by nonresidents subject to specific jurisdiction.

Felland, 682 F.3d at 677. While nonresident defendants always face some burden litigating

out of state, routine hardships tolerated by nonresident defendants do not establish that

jurisdiction is inappropriate. Id. HEI’s sole complaint about litigating in Wisconsin is that

it is a Canadian company. (12(b)(2) Mot. Reply Br. (dkt. #56) 7.) Defendant declines to

explain what makes litigating here “extremely burdensome” for a Canadian company. (Id.)

In fact, defendant has already secured local counsel. Moreover, the potential burden of

                                               7
defendant’s employees traveling to Wisconsin is a hardship routinely tolerated by

nonresident defendants. The distance between Alberta, Canada, and the Western District

of Wisconsin is also not so great as to render this routine hardship into an unduly

burdensome one. Consequently, HEI has not established that it would be unduly burdened

to litigate in Wisconsin, particularly since all of the most material events and presumably

most of the material witnesses reside (or at least did reside) here.

       Defendant also asserts that it would be against public policy to “unreasonably”

require an international company to litigate in a foreign court that lacks jurisdiction. (Id.

(quoting Koster v. Automark Indus., Inc., 640 F.2d 77, 80 (7th Cir. 1981)).) HEI should be

right, except that is not the situation here. It is not unreasonable to haul a refinery’s owner

into court after its alleged negligence forced the evacuation of thousands of its neighbors

in Wisconsin.

       Further, the state of Wisconsin has an obvious (if not an overwhelming) interest in

adjudicating a dispute when its resident seeks redress for tortious injury in Wisconsin

inflicted by out-of-state actors. See Felland, 682 F.3d at 677; Tamburo, 601 F.3d at 709.

Additionally, while HEI notes that plaintiffs did not allege that they could not recover from

Superior Refining’s compensation program (12(b)(2) Mot. Reply Br. (dkt. #56) 7), this

assertion does not undermine basic notions of the fair play and substantial justice factors

specifically, nor does HEI attempt to argue otherwise. Regardless, this consideration is also

insufficient to outweigh Wisconsin’s interest in jurisdiction because HEI has not

conclusively demonstrated that the reimbursement program would be a more effective form

of relief than litigation.   Defendant’s burden in litigating here, the existence of the


                                              8
reimbursement program, and any theoretical public policy simply do not outweigh

Wisconsin’s substantial interest in adjudicating this dispute.            Thus, this court has

jurisdiction over HEI and its motion is denied.



II. Motion to Dismiss for Failure to State a Claim (dkt. #41)

       A motion to dismiss for failure to state a claim is designed to test the complaint’s

legal sufficiency. See Fed. R. Civ. P. 12(b)(6). The court must “constru[e] the complaint

in the light most favorable to the plaintiff, accepting as true all well-pleaded facts alleged,

and drawing all possible inferences in [the plaintiff’s] favor.” Hecker v. Deere & Co., 556

F.3d 575, 580 (7th Cir. 2009). Dismissal is warranted only if no recourse could be granted

under any set of facts consistent with the allegations. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 563 (2007). To survive a motion to

dismiss, a plaintiff must allege sufficient facts to state a plausible claim for relief. Spierer v.

Rossman, 798 F.3d 502, 510 (7th Cir. 2015) (citing Twombly, 550 U.S. at 570).

       Defendants present several arguments seeking to dismiss plaintiffs’ claims of

negligence, nuisance, trespass, strict liability for an extrahazardous activity, and punitive

damages. For the reasons set forth below, defendants’ motion must be denied.



    A. Negligence

       To make a prima facie case of negligence under Wisconsin law, a plaintiff must

demonstrate: (1) a duty of care; (2) a breach of that duty; (3) injury; and (4) a causal

connection between the breach and the injury. See Paul v. Skemp, 2001 WI 42, ¶ 17, 242

Wis. 2d 507, 625 N.W.2d 860 (citing Nieuwendorp v. Am. Family Ins. Co., 191 Wis.2d 462,


                                                9
475, 529 N.W.2d 594 (1995)). Defendants contend that plaintiffs have not pleaded facts

capable of establishing breach or causation. (12(b)(6) Mot. Br. (dkt. #42) 6.)

       Looking first at breach, defendants owed plaintiffs a duty of ordinary care to act as

a reasonable person would in similar circumstances. See Gritzner v. Michael R., 2000 WI

68, ¶ 22, 235 Wis. 781, 611 N.W.2d 906 (“A person is negligent when [he or she] fails to

exercise ordinary care. Ordinary care is the care which a reasonable person would use in

similar circumstances.”). Plaintiffs have pleaded that the Refinery used a worn valve that

defectively created a flammable mixture. (Am. Compl. (dkt. #29) ¶¶ 44-48.) A reasonable

trier of fact may infer that the use of that valve, given its alleged worn nature and the

consequence of not insuring adequate maintenance, falls outside what a reasonable person

would have allowed while owning or operating the Refinery.           At least taken as true,

plaintiffs’ allegations, therefore, constitute a plausible breach of duty claim against

defendants on the face of the complaint.

       Causation, likewise, has been properly pleaded. Plaintiffs have alleged that the

flammable mixture created by the defective valve’s use flowed through the Refinery until

it found an ignition source. (Id. ¶ 49.) Accordingly, plaintiffs identified defendants’ use

of the valve as a substantial factor in causing their injuries. (Am. Compl. (dkt. #29) ¶¶ 44-

48.) See Ehlinger by Ehlinger v. Sipes, 155 Wis. 2d 1, 12, 454 N.W.2d 754 (1990) (“To

establish causation in Wisconsin, the plaintiff bears the burden of proving that the

defendant’s negligence was a substantial factor in causing the plaintiff’s harm.”). Thus,

plaintiffs have sufficiently pleaded both breach of duty and causation. As a result, plaintiffs

have stated a claim of negligence with the understanding that defendants will be given


                                              10
every opportunity to hold plaintiffs to their proof and offer any defense they may have.



    B. Nuisance

       Wisconsin has adopted the Restatement (Second) of Torts’ analysis for claims of

private nuisance. Prah v. Maretti, 108 Wis. 2d 223, 231-32, 321 N.W.2d 182 (1982). The

Restatement provides that:

              One is subject to liability for a private nuisance if, but only if,
              his conduct is a legal cause of an invasion of another's interest
              in the private use and enjoyment of land, and the invasion is
              either
              (a) intentional and unreasonable, or
              (b) unintentional and otherwise actionable under the rules
              controlling liability for negligent . . . conduct . . . .

Restatement (Second) of Torts § 822 (Am. Law Inst. 1977). Thus, after a nuisance has

been established, the court must determine whether the necessary underlying tortious

conduct has occurred before imposing liability. Milwaukee Metro. Sewerage Dist. v. City of

Milwaukee, 2005 WI 8, ¶ 32, 277 Wis. 2d 635, 691 N.W.2d 658. Liability may be imposed

when the conduct underlying a nuisance is negligent. Id.

       As for the first step of the analysis, the complaint has pleaded an invasion of

plaintiffs’ interest in the private use and enjoyment of their land. Specifically, plaintiffs

allege that defendants “caused an array of toxic substances, noise, soot, ash, or dust to

enter [their] property” (Am. Compl. (dkt. #29) ¶ 95), and “polycyclic aromatic

hydrocarbons fell out of the plume and contaminated soils for miles southeast of the

refinery” (id. ¶ 74). Plaintiffs add that “[their] interests in the use and enjoyment of their

property was diminished by Defendants’ acts or omissions, which caused, among other

things: the evacuation of Plaintiffs and all others from the Evacuation Zone, and the

                                              11
release of hazardous and other substances into the air and onto Plaintiffs’ property.” (Id.

¶ 110). Importantly, a nuisance is an invasion of one’s interest in the private use and

enjoyment of land. Restatement (Second) of Torts § 821D, cmt. b. Being forced to

evacuate certainly interferes with that interest, just as falling chemical debris does.

Consequently, plaintiffs have adequately alleged nuisance.

       As the court has already concluded that plaintiffs may proceed on their claim of

negligence, they have also established the necessary underlying conduct and the second

element of a private nuisance claim. For these reasons, defendants’ motion to dismiss

plaintiffs’ nuisance claim is also denied.



    C. Trespass

       In Wisconsin, liability for trespass attaches if one intentionally goes on the land

possessed by another or causes a thing or third person to do so, even if that invasion does

not injure a legally protected interest. See Grygiel v. Monches Fish & Game Club, Inc., 2010

WI 93, ¶ 40, 328 Wis. 2d 436, 787 N.W.2d 6 (quoting Restatement § 158, at 277). In

addition to intentional trespasses, Wisconsin also imposes liability for trespasses resulting

from negligence or extrahazardous activities.2 Fortier v. Flambeau Plastics Co., 164 Wis. 2d

639, 677, 476 N.W.2d 593 (Wi. App. 1991) (citing Restatement § 165). As such, the

entry of chemicals into the soil of private property may constitute a trespass. See id.




2
  Section 165 of the Restatement uses the term “abnormally dangerous” in place of “extrahazardous
activity.” However, in Wisconsin, the two terms are interchangeable. See Wagner v. Cont’l Cas. Co.,
143 Wis. 2d 379, 392, 421 N.W.2d 835 (1988); see also Estate of Thompson v. Jump River Elec. Co-
op., 225 Wis. 2d 588, 595 n.5, 593 N.W.2d 901 (Ct. App. 1999) (“The terms ‘extrahazardous’ and
‘abnormally dangerous’ are used synonymously in Wisconsin”).

                                               12
       As noted above, plaintiffs have alleged that defendants “caused an array of toxic

substances, noise, soot, ash, or dust to enter [their] property” (Am. Compl. (dkt. #29)

¶ 116), as well as that “polycyclic aromatic hydrocarbons fell out of the plume [from the

fire/explosion] and contaminated soils for miles southeast of the refinery” (id. ¶ 74). These

allegations, taken in conjunction with the allegation that defendants’ actions caused the

events in question, create a reasonable inference that defendants caused the entry.

Accordingly, plaintiffs have adequately pleaded that the trespass was the result of

defendants’ negligent conduct, so defendants’ motion to dismiss the trespass claim is

denied.



    D. Punitive Damages

       Defendants argue that plaintiffs have not plausibly pleaded allegations sufficient to

support a “claim” for punitive damages.3 (12(b)(6) Mot. Br. (dkt. #42) 14-15.) Plaintiffs

may receive punitive damages if the evidence shows that defendants acted maliciously

towards them or in an intentional disregard of their rights. Wis. Stat. § 895.043(3). In

other words, punitive damages may be awarded if a jury determines that defendants’

conduct was “either malicious[] or in wanton, willful, or reckless disregard of plaintiff[s’]




3
  Notably, in Wisconsin, punitive damages are a remedy, not a freestanding cause of action. Becker
v. Automatic Garage Door Co., 156 Wis. 2d 409, 415, 456 N.W.2d 888, 890 (Ct. App. 1990) (“A
claim for punitive damages is in the nature of a remedy and should not be confused with the concept
of a cause of action”) (citing Brown v. Maxey, 124 Wis. 2d 426, 431, 369 N.W.2d 677, 680 (1985)).
Pleading punitive damages as a cause of action may result in dismissal of that claim, but that does
not prevent a plaintiff from seeking punitive damages. See Karnes v. C.R. Bards, Inc., No. 18-cv-
931-wmc, 2019 WL 1639807, at *9 (W.D. Wis. April 16, 2019) (dismissing claim for punitive
damages, but permitting plaintiff to pursue them should there be supporting evidence at trial).
Defendant, however, does not raise this argument.

                                               13
rights.” Wis. JI-CIVIL 1707. A defendant’s conduct “is wanton, willful, or in reckless

disregard for plaintiff’s rights when it demonstrates an indifference on his or her part to

the consequences of his or her actions.” Id.

       Plaintiffs allege that defendants were “aware of . . . conditions at the Husky Superior

Refinery which created a high probability of injury to the rights and safety of Plaintiffs

. . .” and that defendants “intentionally proceeded to act in conscious and intentional

disregard of that high probability of injury.” (Am. Compl. (dkt. # 29) ¶ 129.) Taken with

allegations of a worn valve and the presence of a dangerous chemical compound, it is

conceivable or at least not unreasonable on its face, to suppose that a jury might award

plaintiffs punitive damages, although admittedly this is a much closer question on the

limited facts before the court at the pleadings stage. Regardless, the question of punitive

damages will be much better addressed upon a developed evidentiary record, and the court

will not preclude plaintiffs from developing that record at its outset.         Accordingly,

defendants’ motion will be denied.



III. Motion to Strike (dkt. #47)

       Defendants present two bases upon which they believe the court should strike

portions of plaintiffs’ complaint. Defendants first argues that plaintiff’s class allegations

should be struck under Rule 23. Defendants then argue that all allegations related to the

Chemical Safety and Hazardous Investigation Board (“CSB”) report should be struck

under Rule 12(f) and 42 U.S.C. § 7412(r)(6)(G). Neither argument is persuasive.




                                               14
    A. Class Allegations

       While typically the question of the adequacy of class action allegations are taken up

after plaintiffs move for class certification, either party may ask for a determination of class

certification. See Blihovde v. St. Croix County, 219 F.R.D. 607, 612 (W.D. Wis. 2003).

Class certification is also be determined at the “earliest practicable time,” Fed. R. Civ. P.

23(c)(1)(A); albeit ordinarily following discovery. Guzman v. N. Ill. Gas Co., No. 09 C

1358, 2009 WL 3762202, at *2 (N.D. Ill. Nov. 6, 2009). Indeed, to properly decide class

certification, “discovery is often appropriate, even necessary.” Id.

       Regardless, absent a developed record, a motion to strike class allegations must be

evaluated under a standard similar to that of a Rule 12(b)(6) motion. Murdock-Alexander v.

Tempsnow Emp’t, No. 16-cv-5182, 2016 WL 6833961, at *2 (N.D. Ill. Nov. 21, 2016);

Ladik v. Wal-Mart, 291 F.R.D. 263, 269 (W.D. Wis. 2013); Sjoblom v. Charter Commc’ns,

LLC, No. 3:07-cv-0451-bbc, 2007 WL 4560541, at *6 (W.D. Wis. Dec. 19, 2007)

(“Because defendants challenge class certification solely on the basis of the allegations in

the complaint, the proper standard is the same as that applied in deciding a motion to

dismiss for failure to state a claim.”). Under this standard, plaintiffs’ allegations must

“state a claim to relief that is plausible on its face” and “raise a right to relief beyond the

speculative level.” Iqbal, 556 U.S. at 678; Ladik, 291 F.R.D. at 269. Thus, “the question

is whether plaintiffs' allegations are sufficient to show that it is plausible that plaintiffs will

be able to satisfy the Rule 23 requirements after conducting discovery.” Ladik, 291 F.R.D.

at 269. Still, this standard applies to Rule 23 differently from Rule 12(b)(6) in at least

one important respect: the court is not required to take the alleged facts as true when


                                                15
determining whether to strike class allegations. Szabo v. Bridgeport Mach., Inc., 249 F.3d

672, 677 (7th Cir. 2001) (“A motion under Rule 12(b)(6) is unique in requiring the district

judge to accept the plaintiff's allegations; we see no reason to extend that approach to Rule

23 . . . .”).

        To warrant class certification, plaintiffs must ultimately satisfy the four

prerequisites of Rule 23(a), as well as one of the three subdivisions of Rule 23(b). See

Rosario v. Livaditis, 963 F.2d 1013, 1017 (7th Cir. 1992). At this early stage, however,

plaintiffs need only have pleaded facts that, if accepted as true, would satisfy the

requirements of Rule 23. See Ladik, 291 F.R.D. at 269. Indeed, it is a “rare case in which

it is clear from the pleading that plaintiffs may not proceed as a class.” Ladik, 291 F.R.D.

at 272.

        In the present case, defendants argue that plaintiffs have not and cannot satisfy

Rule 23(a)(4) or Rule 23(b)(3) because plaintiffs are eligible for an existing reimbursement

program.4       Regarding Rule 23(a)(4), defendants cite In re Aqua Dots Product Liability

Litigation, 654 F.3d 748 (7th Cir. 2011). Aqua Dots stands for the proposition that denying

class certification when compensatory measures are readily available without the costs of

trial is within the authority of a district judge under Rule 23(a)(4). 654 F.3d at 752.

However, it does not require the court to make such a determination without a developed

factual record. While it is true that this reimbursement program could mean that a class

action lawsuit is against the interests of the class, the precise relationship between the two



4
 Defendants do not argue, and so the court will not consider, whether plaintiffs can satisfy Rule
23(a)(1)-(3).

                                               16
methods of resolution must be more fully understood before this court is comfortable

making that determination, and certainly not before reasonable discovery is accomplished

by both sides. For the time being, plaintiffs’ allegations are sufficiently well pleaded that

the representative parties will fairly and adequately protect the interests of the proposed

class. (See Am. Compl. (dkt. #29) ¶ 97.)

       Defendants’ contention regarding Rule 23(b)(3) is similarly unpersuasive. That rule

is met if: “the court finds that the questions of law or fact common to class members

predominate over any questions affecting only individual members, and that a class action

is superior to other available methods for fairly and efficiently adjudicating the

controversy.” Fed. R. Civ. P. 23(b)(3). Defendants’ only challenge to plaintiffs’ ability to

satisfy Rule 23(b)(3) is that the evacuation reimbursement program is a more efficient

form of adjudication than a class action lawsuit. (Mot. Strike Br. (dkt. #48) 6.) Notably,

however, the program does not qualify as an “adjudication” because it falls outside the

court system. See Aqua Dots, 654 F.3d at 751-52 (“Rule 23(b)(3) was drafted with the

legal understanding of ‘adjudication’ in mind: the subsection poses the question whether a

single suit would handle the dispute better than multiple suits”) (citation omitted).

Accordingly, the reimbursement program appears irrelevant to the Rule 23(b)(3) analysis,

at least on the limited record now before the court.

       Since defendants have raised no other arguments regarding Rule 23(b)(3),

defendants have not shown that plaintiffs cannot meet the requirements of Rule 23(b)(3).5



5
 This question, like whether plaintiffs can meet the Rule 23(a) prerequisites, will be explored when
the court considers class certification.

                                                17
    B. CSB Report

       Defendants also move to strike paragraphs of the complaint related to the CSB

report regarding the events of April 26, 2018. (Mot. Strike (dkt. #47) ¶ 8.) Under 42

U.S.C. § 7412(r)(6)(G) and Federal Rule of Civil Procedure 12(f), defendants argue that

paragraphs referencing information compiled by the report must be stricken. (Mot. Strike

Br. (dkt. #48) 12.) Superior Refining makes a similar argument in a separate, related

action arising from the same underlying events. See generally Mayr v. Husky Energy, Inc. (18-

cv-917).

       Rule 12(f) gives courts discretion to strike from a pleading “any redundant,

immaterial, impertinent, or scandalous material.” Fed. R. Civ. P. 12(f). However, motions

to strike are generally disfavored, especially when seeking to strike portions of pleadings,

because they consume scarce judicial resources and are often used for dilatory purposes.

See, e.g., Eagle Cove Camp & Conference Ctr. v. Town of Woodboro, No. 10-cv-118-wmc, 2011

U.S. Dist. LEXIS 162624, at *18 (W.D. Wis. Mar. 24, 2011). While motions to strike

may be granted when they “remove unnecessary clutter from the case [because then] they

serve to expedite, not delay.” Heller Fin., Inc. v. Midwhey Powder Co., 883 F.2d 1286, 1294

(7th Cir. 1989), this is not such a case.

       Defendants seeks to strike paragraphs 3.5-3.15 of the complaint, arguing that the

paragraphs rely “exclusively” on the CSB report regarding the explosion at the Husky

Superior Refinery in violation of 42 U.S.C. § 7412(r)(6)(G). (Mot. Strike (dkt. #28) ¶¶ 1-

3, 5.) In response, plaintiffs argue that defendant’s motion to strike fails to meet Rule

12(f) standards and that only specified portions of CSB documents are prohibited from use


                                             18
in civil actions. (Mot. Strike Opp’n (dkt. #32) 3-5.)

         Congress has instructed that “[n]o part of the conclusions, findings, or recommendations

of the [CSB] related to any accidental release or the investigation thereof shall be admitted

as evidence or used in any action or suit for damages arising out of any matter mentioned

in such report.” 42 U.S.C. § 7412(r)(6)(G) (2012) (emphasis added). Importantly, only

the “conclusions, findings, or recommendations” from a CSB report are inadmissible or

unusable. See Nipponkoa Ins. Co., Ltd. v. NDK Crystal, Inc., No. 11 cv 50205, 2014 WL

1117111, at *2 (N.D. Ill. Mar. 19, 2014) (holding that any portion of a CSB report that

is not a conclusion, finding, or recommendation resulting from a CSB investigation may

be used in civil actions); see also Allied Terminals v. HMT, Inc., 97 Va. Cir. 98, *3 (2017)

(unpublished decision) (same). Thus, plaintiffs may reference any portion of the relevant

CSB report that is not a conclusion, finding, or recommendation in his complaint.

Importantly, a number of the challenged allegations do not appear to reference conclusions,

findings, or recommendations of the CSB. (See Am. Compl. (dkt. #4) ¶¶ 3.5, 3.7-3.10,

3.13.) As a result, defendants’ motion to strike these paragraphs will be denied.6

         Plaintiffs raise another persuasive argument: CSB employees may testify to their

own factual observations in civil actions.         40 C.F.R. § 1611.3(b)-(c).7        It would be


6
   While some of the challenged allegations arguably reference conclusions, findings, or
recommendations of the CSB (see Am. Compl. (dkt. #4) ¶¶ 3.6, 3.11-3.12, 3.14-3.15), as explained
below, a motion to strike allegations in the complaint is not the appropriate posture to consider the
ultimate admissibility of evidence. Accordingly, the cases defendant relies on are inapposite. See
Terry v. BP Amoco Chem. Co., 574 F. App’x. 410, 415 (5th Cir. 2014) (holding that CSB Safety
Bulletin is inadmissible and cannot be relied upon to survive summary judgment); Sun Chem. Corp.
v. Pike Corp., No. 13-4069, 2018 WL 3492143, at *3 (D.N.J. July 20, 2018) (stating that a CSB
report cannot be used as evidence).
7
    However, such testimony can only be presented via deposition or written interrogatories because

                                                 19
counterintuitive to allow CSB employees to testify as to their observations while

simultaneously forbidding the use of those same factual observations from within CSB

reports. See Nipponkoa, 2014 WL 1117111, at *3 (explaining that “CSB employees may

testify in civil actions” but that “their testimony is limited to firsthand factual information,

obtained during an investigation, that is not reasonably available elsewhere” (citing 40

C.F.R. §§ 1611.3 & 1611.4)).        This further supports a close reading of 42 U.S.C.

§ 7412(r)(6)(G) so that it only applies to the conclusions, findings, and recommendations

of CSB reports.

       Moreover, to the extent that defendants are arguing about the admissibility of

evidence, this simply is not the time. See Rice v. Reliastar Life Ins. Co., No. 11-44-BAJ-M2,

2011 WL 1168520, at *3 (M.D. La. Mar. 29, 2011) (“While the evidence may ultimately

be held inadmissible . . . that determination can be more appropriately made through a

ruling upon a pre-trial motion in limine, rather than through a motion to strike portions

of the pleadings . . . .”); see also Berry v. Lee, 428 F. Supp. 2d 546, 564 (N.D. Tex. 2006)

(denying Rule 12(f) motion to strike allegations from a complaint that referenced

inadmissible statements because admissibility is better addressed at a later stage of

litigation). Further, the allegations contained in a complaint, while putting defendant on

notice of plaintiff’s claim, will also help shape the contours of discovery. Fed. R. Civ. P.

26(b)(1) (“Parties may obtain discovery regarding any nonprivileged matter that is relevant

to any party’s claim or defense and proportional to the needs of the case . . . .” (emphasis

added)).    Additionally, leaving plaintiff’s allegations intact does not prejudice the


CSB employees may not testify in court. 40 C.F.R. § 1611.4(a).

                                              20
defendant. The benefit provided by retaining the allegations combined with their non-

prejudicial nature weigh heavily against defendants’ motion to strike.

      While portions of the CSB report may ultimately be inadmissible, plaintiffs likely

can substantiate his allegations without those portions. Plaintiffs could, as mentioned,

offer the testimony of a CSB employee about his or her factual observations. See 40 C.F.R.

§ 1611.3(b)-(c). Likewise, plaintiffs could have other witnesses testify about the factual

underpinnings of his claim. Regardless, defendants provide no sound reason why plaintiffs

should be denied the chance to substantiate their factual allegations through discovery

when they may have multiple viable avenues through which to do so.

      Finally, plaintiffs’ allegations are not rendered “redundant, immaterial, impertinent,

or scandalous” within the meaning of Fed. R. Civ. P. 12(f) simply by referencing the CSB

report. Defendants’ argument for striking the complaint’s references to the CSB report as

violative of § 7412(r)(6)(G) independent of admissibility concerns is not persuasive.

Indeed, if the complaint had contained the same factual allegations without explicitly

referencing the CSB’s investigation or report, then a motion to strike those allegations

would be entirely baseless because none are redundant, immaterial, impertinent, or

scandalous. See Fed. R. Civ. P. 12(f). Likewise, those references do not warrant granting

a motion to strike when denying it would not prejudice the defendants. Accordingly, this

motion is denied.

        Accordingly, defendants’ motion to strike will be denied.




                                            21
                                 ORDER

IT IS ORDERED that:

1) HEI’s motion to dismiss for lack of personal jurisdiction (dkt. #43) is DENIED.

2) Defendants’ motion to dismiss for failure to state a claim (dkt. #41) is DENIED.

3) Defendants’ motion to strike (dkt. #47) is DENIED.

Entered this 30th day of September, 2019.

                                  BY THE COURT:

                                  /s/
                                  __________________________________
                                  WILLIAM M. CONLEY
                                  District Judge




                                    22
